Citation Nr: 0802011	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  95-23 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for neuropathy of both 
lower extremities.

2.  Entitlement to an increased disability rating for 
discogenic disease at L4-5 and L5-S1, currently evaluated as 
20 percent disabling.

3.  Entitlement to an increased (compensable) disability 
rating for hemorrhoids.

4.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1982.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from four rating decisions (dated November 
1994, February 1995, August 1995, and February 1998) of the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter, the veteran's file was 
transferred to the RO in Baltimore, Maryland.


FINDING OF FACT

On December 27, 2007, prior to the promulgation of a decision 
in the appeal, the Board received written notification from 
the veteran, through his authorized representative, that a 
withdrawal of this appeal in its entirety is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran (or his representative) have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204 (2007).  Withdrawal 
may be made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  Here, the 
veteran, through his authorized representative, submitted 
written notification to the Board on December 27, 2007, 
requesting a withdrawal of this appeal in its entirety.  
Hence, there remain no allegations of error of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


